      Case 5:17-cv-00220-LHK Document 1201 Filed 01/09/19 Page 1 of 2



 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
     Wesley G. Carson, D.C. Bar No. 1009899
 3   Elizabeth A. Gillen, Cal. Bar No. 260667
     Daniel Matheson, D.C. Bar No. 502490
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12

13
      FEDERAL TRADE COMMISSION,                          Case No. 5:17-cv-00220-LHK
14
                            Plaintiff,                   PLAINTIFF FEDERAL TRADE
15                                                       COMMISSION’S UPDATED LIST OF
                     v.
                                                         WITNESSES FOR TRIAL DAY 4,
16
      QUALCOMM INCORPORATED, a                           JANUARY 11, 2019
17    Delaware corporation,

                            Defendant.                   Courtroom: 7, 4th Floor
18
                                                         Judge:     Hon. Lucy H. Koh
19

20
21          Plaintiff Federal Trade Commission submits the following list of witnesses it intends to
22   call live and by videotaped deposition on January 11, 2019 (Trial Day 4):
23              1. Aichatou (Aicha) Evans, Intel (live) (cont’d)*
24              2. Mark Davis, former VIA Telecom (by videotaped deposition)*
25              3. Todd Madderom, Motorola (by videotaped deposition)*
26              4. Steve Mollenkopf, Qualcomm (live)
27              5. Tony Blevins, Apple (live)
28


                                                                     FTC’S JAN. 9, 2019 LIST OF WITNESSES
                                                     1                       Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1201 Filed 01/09/19 Page 2 of 2



 1              6. Isabel Mahe, Apple (by videotaped deposition)*

 2              7. Brian Chong, Wistron (by videotaped deposition)*

 3              8. Monica Yang, Pegatron (by videotaped deposition)*

 4              9. Hwi-Jae Cho, LG Electronics (by written deposition)*

 5              10. Injung Lee, Samsung (by videotaped deposition) (time permitting)

 6              11. Yooseok Kim, Samsung (by videotaped deposition) (time permitting)

 7              12. Richard Blaylock, counsel for ZTE (by videotaped deposition) (time permitting)

 8          At the close of Trial Day 3, counsel for the FTC addressed the status of motions to seal

 9   associated with third-party testimony. (Trial Tr. 632:6 - 633:5.) A number of witnesses listed

10   above, denoted with an asterisk, were disclosed in advance of prior trial days, but time has not

11   permitted the FTC to introduce their testimony. The Court has already received and addressed

12   motions to seal in connection with these witnesses’ testimony and proposed exhibits, or the third

13   party did not seek to seal relevant materials. For remaining third-party witnesses, third parties

14   may file motions to seal testimony and proposed exhibits.

15
     Dated: January 9, 2019                                Respectfully submitted,
16

17                                                          FEDERAL TRADE COMMISSION

18
                                                              /s/ Jennifer Milici
19                                                          Jennifer Milici
                                                            J. Alexander Ansaldo
20                                                          Joseph R. Baker
                                                            Wesley G. Carson
21
                                                            Elizabeth A. Gillen
22                                                          Daniel Matheson
                                                            Mark J. Woodward
23                                                          Federal Trade Commission
                                                            600 Pennsylvania Avenue, N.W.
24                                                          Washington, D.C. 20580
25                                                          (202) 326-2912; (202) 326-3496 (fax)
                                                            jmilici@ftc.gov
26
                                                            Attorneys for Federal Trade Commission
27

28


                                                                       FTC’S JAN. 9, 2019 LIST OF WITNESSES
                                                       2                       Case No. 5:17-cv-00220-LHK
